Citation Nr: 1221179	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an eye injury.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for a traumatic brain injury.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service in the U.S. Army from February 1964 to January 1967, and service in the New Jersey Army National Guard from September 1975 to December 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a November 2011 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.

The issue of entitlement to service connection for residuals of an eye injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A June 1995 rating decision denied service connection for residuals of an eye injury.

2.  The evidence associated with the claims file subsequent to the June 1995 rating decision that was not previously submitted for consideration relates to an unestablished fact necessary to establish the claim, is not redundant, and raises a reasonable possibility of substantiating the claim for service connection for residuals of an eye injury.

3.  The Veteran experienced acoustic trauma in service. 

4.  The Veteran did not sustain a disease or injury (other than acoustic trauma) of the bilateral ears in service. 

5.  Symptoms of bilateral hearing loss and tinnitus were not chronic in service. 

6.  Symptoms of bilateral hearing loss and tinnitus have not been continuous since service separation. 

7.  The Veteran's bilateral hearing loss and tinnitus disabilities are not related to his active service. 

8.  The Veteran did not sustain a left knee injury, disease, or event in service. 
 
9.  Symptoms of a left knee disorder were not chronic in service.

10.  Symptoms of a left knee disorder have not been continuous since service separation.

11.  The Veteran does not have a currently diagnosed left knee disorder.

12.  The Veteran did not sustain a traumatic brain injury or event in service. 
 
13.  Symptoms of a traumatic brain injury were not chronic in service.

14.  Symptoms of a traumatic brain injury have not been continuous since service separation.

15.  The Veteran does not have a currently diagnosed traumatic brain injury or residuals of a traumatic brain injury.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision, which denied service connection for residuals of an eye injury, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the June 1995 rating decision is new and material, and the claim for service connection for residuals of an eye injury is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

5.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  The criteria for service connection for a traumatic brain injury have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a timely January 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter explained the basis for the prior denial of the eye claim, advised the Veteran that new and material evidence would be necessary to reopen the eye claim, and defined what new and material evidence should address.  The letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, treatment records from his National Guard service, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the 2011 personal hearing before the Board.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for hearing loss, tinnitus, left knee disorder, or traumatic brain injury; however, the Board finds that a VA examination is not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for hearing loss, tinnitus, a left knee disorder, or a traumatic brain injury.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to these disorders in service, and there is no duty to provide a VA medical examination.  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of hearing loss, tinnitus, a left knee disorder, or traumatic brain injury in service and no continuity of symptoms of these disorders since service separation.  Moreover, the weight of the evidence is against a finding of a current left knee disorder or traumatic brain injury.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability (if a current disability existed with regard to the left knee and traumatic brain injury), and there is adequate competent medical evidence to decide the claims (current VA and private treatment records which show no treatment for, diagnosis, or complaints of a left knee disorder or traumatic brain injury), there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hearing loss, tinnitus, a left knee disorder, or traumatic brain injury.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the outcome of this claim hinges on what occurred or more precisely what did not occur, during service, including the factual questions of whether the Veteran experienced a hearing loss, tinnitus, left knee, or traumatic brain injury or disease in service, chronic symptoms of those disorders in service, or continuous symptoms of hearing loss, tinnitus, left knee disorder, or traumatic brain injury since service separation, and whether he has a current disability of left knee disorder or traumatic brain injury.  The competent medical evidence of record is sufficient to decide the claims because it shows no evidence of related injury or disease manifesting hearing loss, tinnitus, a left knee disorder, or traumatic brain injury during service, or symptoms of hearing loss, tinnitus, a left knee disorder, or traumatic brain injury during service, or for some time after separation, or a currently diagnosed disability of the left knee or brain injury.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In the absence of evidence of an in-service disease or injury and, in the case of the left knee and traumatic brain injury claims, a current disability, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's hearing loss and tinnitus and any current left knee disorder or traumatic brain injury is not necessary to decide the claim, and would in essence place the examining physician in the role of a fact finder.  This is the Board's adjudicative responsibility.  In other words, any medical opinion which purported to provide a nexus between the Veteran's hearing loss and tinnitus and any left knee disorder or traumatic brain injury and military service would necessarily be based on an inaccurate history regarding what occurred in service, inaccurate factual assumptions of continuous symptoms since service, as well as an inaccurate assumption of a currently diagnosed left knee disorder or traumatic brain injury.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence to Reopen the Eye Claim
 
In December 1994, the Veteran claimed service connection for residuals of an eye injury.  This claim was denied in a June 1995 rating decision, which found that there was no evidence of a current disability.  The Veteran did not file a timely appeal.  Consequently, the June 1995 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In January 2009, the Veteran filed a request to reopen his claim of entitlement to service connection for residuals of an eye injury.  The claim for service connection was again denied in the June 2009 rating decision that is the subject of this appeal.  Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim.  

In the June 2009 rating decision on appeal, the RO found that new and material evidence had not been received and denied reopening of the claim.  Notwithstanding the fact that the RO denied reopening of the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the evidence of record at the time of the last final June 1995 rating decision denying the Veteran's claim for service connection for residuals of an eye injury consisted of service treatment records and post-service VA treatment records.  The service treatment records showed an injury to the right eye in December 1966, with a diagnosis of trauma to the conjunctiva and cornea.  After multiple visits for follow-up treatment for the eye in December, with the last note indicating "much improvement," there was no further documentation of eye problems until May 1994, when the Veteran complained of intermittent blurry vision for one year.  The VA treatment note indicated that the Veteran related the history of the 1966 eye injury.  He was diagnosed with hypermetropia versus rule out hypertension.  

Based on the above evidence, the claim was denied.  Specifically, the RO in June 1995 determined that there was no evidence of a current disability or residuals related to the December 1966 eye injury.     

Evidence added to the record since the time of the last final denial in June 1995 includes additional VA and private treatment records and the Veteran's statements, including his testimony at the 2011 personal hearing before the Board.  In November 2011, the Veteran testified that he had a scar on the inside of his right eye as a result of the 1966 in-service eye injury.  He submitted a March 2010 ophthalmology report that includes the results of a retinal scan and indicates that a diagnosis was made, although it is illegible.      

The evidence added to the record since the previous June 1995 denial constitutes new and material evidence.  As mentioned above, new evidence is presumed to be credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Thus, the Board finds that the lay evidence submitted and March 2010 ophthalmology report address the existence of a current eye disability, which is an unestablished fact necessary to substantiate the claim.  Further, the additional evidence is not redundant, as there have been no previous records demonstrating a current disability.  Finally, the additional evidence raises a reasonable possibility of substantiating the claim for service connection for residuals of an eye injury.  For these reasons, the Board finds that the new and material evidence criteria under 38 C.F.R. § 3.156(a) have been satisfied to reopen the claim of entitlement to service connection for residuals of an eye injury.  The Board will address the underlying issue of entitlement to service connection for residuals of an eye injury in the REMAND portion of this decision.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss and tinnitus) or a brain hemorrhage or thrombosis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Active military service includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 
38 C.F.R. § 3.6(a), (c), (d) (2011).  ADT includes full-time duty by members of the National Guard of any State under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3) (2011).  Presumptive periods for service connection do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ADT, or from an injury incurred or aggravated while performing IADT.  
38 U.S.C.A. §§ 101(24), 106, 1110 (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As stated above, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 
3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that his current bilateral hearing loss and tinnitus disabilities are related to acoustic trauma during active service.  Specifically, he avers that, as a wireman, he was exposed to the loud noise of munitions, including 105 millimeter Howitzers, when he delivered and ran wire to the training field to facilitate field communication.  He testified at the 2011 Board hearing that he was provided with very minimal ear protection.    

The Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma in service.  His DD Form 214 shows that his Military Occupational Specialty was wireman, and the Board finds his contentions regarding military noise exposure to be credible.

Next, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that, other than acoustic trauma, the Veteran did not sustain an injury or disease of the bilateral ears during active service, and that symptoms of bilateral hearing loss and tinnitus were not chronic during active service.  In short, service treatment records do not demonstrate bilateral hearing loss or tinnitus complaints, findings, diagnosis, or treatment, or show any evidence of hearing loss (thresholds above 20 decibels).  See Hensley, 5 Vet. App. at 157.  

The evidence in this case includes an audiogram conducted at entrance into service in January 1964 that demonstrates puretone thresholds of 5, 0, 0, 0, and -5 decibels in the right ear, and 5, 0, 0, 5, and -5 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  At the December 1966 separation examination, an audiogram demonstrated puretone thresholds of 10, 0, 10, and 15 decibels in the right ear and 10, 0, 10, and 5 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hertz, respectively.  (Note: Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)         

Next, the Board finds that the weight of the evidence demonstrates that symptoms of bilateral hearing loss and tinnitus were not chronic in service or continuous after service separation.  On service separation audiological examination, in December 1966, as discussed above, puretone thresholds showed no significant worsening as compared to the service entrance audiometric test results, nor was any hearing loss, even at a non-disabling level, demonstrated at separation.  In addition, there were no documented complaints of tinnitus at separation or at any time during active service.  Moreover, the post-service evidence shows no history, complaints, findings, or diagnosis of bilateral hearing loss or tinnitus after service separation until many years later in 2008. 

Post-service private treatment records show that in January 2008, the Veteran reported that he was experiencing ringing in his ears, along with symptoms of a head cold and congestion.  He continued to report ringing in his ears during the month of January, then reported that he was still experiencing the ringing in April and May 2008, at which time his doctor referred him to see an ENT specialist.  In April 2008, Dr. R., who noted a two month history of tinnitus, conducted an otoscopic examination which was normal, but audiometric studies showed a mild to severe nerve deafness bilaterally.  Dr. R. assessed tinnitus due to sensorineural hearing loss.  Although the specific audiometric test results are not included with Dr. R.'s report, the Board will assume, for the purpose of this decision, that the Veteran has a current hearing loss "disability" under the criteria of 38 C.F.R. 
§ 3.385. 

The Board also finds that the weight of the evidence demonstrates that neither hearing loss nor tinnitus manifested to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no hearing loss or tinnitus symptoms during the one year period after service, and no diagnosis or findings of hearing loss or tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6260 (2011).  The evidence shows the first assessment of bilateral hearing loss and tinnitus more than forty years after service separation in 2008.  For these reasons, the Board finds that hearing loss and tinnitus, first diagnosed in 2008, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

With regard to the Veteran's assertions that his hearing loss and tinnitus began in service and that his hearing loss and tinnitus have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his hearing loss and tinnitus, his recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to chronic hearing loss and tinnitus symptoms in service and continuous hearing loss and tinnitus symptoms after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service hearing loss or tinnitus complaints or symptoms; clinical examination at the December 1966 service discharge examination at which puretone thresholds did not show significant change as compared to those records at service entrance, and during which the examiner did not note any history or findings of ear problems; and the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of hearing loss or tinnitus for more than four decades after service until 2008.  Further, the April 2008 ENT report indicates a two month history of tinnitus, and a July 2008 neurology report indicates that the Veteran stated that his tinnitus began in February 2008 when he woke up from a nap after cleaning a rug with a solvent.   

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the lack of continuity of symptomatology in the record from 1967 to 2008, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for more than 40 years is also one additional factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements of continuity are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d at 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). 

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disorders in December 1994, but did not mention any hearing loss or tinnitus symptoms at that time.  This suggests to the Board that there was no pertinent hearing loss or tinnitus symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for hearing loss and tinnitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a hearing loss or tinnitus injury or disease in service, or the lack of hearing loss or tinnitus symptomatology at the time he filed the claim, or both.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic hearing loss and tinnitus and post-service hearing loss and tinnitus symptoms.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current hearing loss and tinnitus and his military service, including no credible evidence of continuity of symptomatology of hearing loss or tinnitus which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hearing loss and tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic hearing loss and tinnitus symptoms and post-service hearing loss and tinnitus symptoms.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Left Knee Disorder

The Veteran contends that he has a current left knee disorder that was incurred during service and has been continuous since active service.  Specifically, at the 2011 Board hearing, he testified that, at some point after his enlistment in the New Jersey Army National Guard in 1975, during one of his two week periods of active duty for training (ADT), he hit his left knee on a rock in a river during a field exercise.  He further averred that he was taken to Fort Drum Hospital, and was currently treated by a private physician, Dr. S., in Freehold, New Jersey.  He testified that he experiences intermittent pain in the left knee and takes over-the-counter medication for it.       

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease occurred during service, and that the weight of the evidence demonstrates that left knee disorder symptoms were not chronic in service.  In short, the Veteran's treatment records from his National Guard service do not demonstrate any complaints, finding, diagnoses, or treatment for a left knee disorder during any period of ADT, IADT, or otherwise.  In addition, outpatient VA treatment records from 1994 do not show any complaints or findings of left knee problems.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that left knee disorder symptoms have not been continuous since any period of ADT during the Veteran's National Guard service, which ended in December 1996.  Following separation from the National Guard in December 1996, the evidence of record shows no complaints, diagnosis, or treatment for a left knee disorder.  The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of continuous left knee symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Other evidence of record showing that left knee symptoms have not been continuous since service separation includes a February 2008 physical therapy initial evaluation for a spine disorder that indicates normal muscle testing of the lower extremities and no complaints of knee problems.

Finally, post-service VA and private treatment records are negative for complaints, treatment, or a current diagnosis of a left knee disorder.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current left knee disorder.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

With regard to the Veteran's more recent assertions made as part of the current compensation claim, that he has had left knee disorder symptoms since separation from National Guard service in 1996, the Board finds that, while the Veteran is competent to report the onset of his left knee disorder symptoms, his recent report of continuous left knee disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous left knee disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous National Guard treatment records which do not indicate any complaints or findings of left knee problems, post-service treatment records from 2008 showing back complaints but no left knee complaints, the Veteran's claim for service connection in 1994 for other disabilities that did  not claim or even mention symptoms of a left knee disorder, and a lack of any post-service medical documentation of treatment, findings, or diagnosis of a left knee problem.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed a claim for service connection for multiple disorders in December 1994, but did not mention any left knee symptoms at that time.  This suggests to the Board that there was no pertinent left knee symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a left knee disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a left knee injury or disease in service (at least up until 1994, two years prior to separation from the National Guard), or the lack of left knee symptomatology at the time he filed the claim, or both.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic left knee problems and post-service left knee disorder symptoms.

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of an in-service injury or disease involving the left knee, chronic symptoms of a left knee disorder during active service, and a current left knee disorder, the Board finds that the evidence weighs against the Veteran's claim of service connection for a left knee disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Traumatic Brain Injury

Next, the Veteran contends that he sustained a traumatic brain injury during active service.  Specifically, at the 2011 Board hearing, he testified that in December 1966, he was beaten up during field maneuvers.  He stated that he was knocked unconscious, and that they must have hit him in the head with something very hard.  He further testified that he was bleeding (although he did not specify where), and was taken to Nuremberg Hospital, where they treated him for an injury to his eye.  He did not remember whether he was diagnosed with a concussion.       

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease occurred during service, and that the weight of the evidence demonstrates that traumatic brain injury symptoms were not chronic in service.  The service treatment records show that the Veteran was "jumped" in the field in December 1966.  He reported a busted lip and trauma to the right eye, but did not report any other injuries.  Moreover, there is no indication of a loss of consciousness.  In short, there are no complaints, findings, diagnoses, or treatment of a brain injury during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that traumatic brain injury symptoms have not been continuous since service separation in January 1967.  Following service separation in January 1967, the evidence of record shows no complaints, diagnosis, or treatment for residuals of a traumatic brain injury.  The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of continuous left knee symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

The Board also finds that the weight of the evidence demonstrates that a brain hemorrhage or thrombosis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no symptoms of a brain hemorrhage or thrombosis during the one year period after service, and no diagnosis or findings of a brain hemorrhage or thrombosis of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8008, 8009 (2011).  Indeed, there is no evidence of a brain hemorrhage or thrombosis either during service or at any time following service separation.  For these reasons, the Board finds that a brain hemorrhage or thrombosis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for a brain hemorrhage or thrombosis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

Finally, post-service VA and private treatment records are negative for complaints, treatment, or a current diagnosis of a traumatic brain injury or residuals thereof.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current traumatic brain injury.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

With regard to the Veteran's more recent assertions made as part of the current compensation claim, that he has had traumatic brain injury symptoms since service separation in January 1967, the Board finds that, while the Veteran is competent to report the onset of his traumatic brain injury symptoms, his recent report of continuous traumatic brain injury symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous traumatic brain injury symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which do not indicate any complaints or findings of a traumatic brain injury, post-service treatment records showing no complaints or treatment of a traumatic brain injury, and the Veteran's claim for service connection in 1994 for other disabilities that did  not claim or even mention symptoms of a traumatic brain injury.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed a claim for service connection for multiple disorders in December 1994, but did not mention any symptoms of a traumatic brain injury at that time.  This suggests to the Board that there was no pertinent traumatic brain injury symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a traumatic brain injury, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a traumatic brain injury or disease in service, or the lack of traumatic brain injury symptomatology at the time he filed the claim, or both.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service symptoms of a traumatic brain injury and post-service traumatic brain injury symptoms.

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of an in-service traumatic brain injury, chronic symptoms of a traumatic brain injury during active service, and current diagnosis or residuals of a traumatic brain injury, the Board finds that the evidence weighs against the Veteran's claim of service connection for a traumatic brain injury.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of an eye injury is reopened and, to this extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a traumatic brain injury is denied.  


	(CONTINUED ON NEXT PAGE)




REMAND

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes affording the Veteran a VA examination with regard to his claim for service connection for residuals of an eye injury.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present case, the Veteran contends that he sustained a right eye injury during active service.  As discussed above, his service treatment records document a traumatic injury to the cornea and conjunctiva of the right eye in December 1966.  The Veteran's 1975 enlistment examination report for the National Guard indicates 20/20 vision.  However, VA treatment records from 1994 indicate intermittent blurry vision for the past year.  Moreover, the Veteran testified at the November 2011 Board hearing that he has a residual scar on the inside of his right eye, and a March 2010 ophthalmology report, which includes a retinal scan, indicates a current diagnosis related to the eyes, although it is illegible.  The May 2010 ophthalmology report, although mostly illegible, suggests a current disorder of the eye that required a retinal scan, which is consistent with the Veteran's testimony regarding the residuals of his in-service eye injury.  Therefore, the Board finds that a VA examination is necessary to determine the nature of any current disorder(s) of the right eye and whether any current diagnosis is related to the documented 1966 service injury.   See Duenas, 18 Vet. App. 512; McLendon, 20 Vet. App. 79.

Accordingly, the issue of service connection for residuals of an eye injury is REMANDED for the following action:

1.  Afford the Veteran the appropriate VA compensation examination to address the causation or etiology of any current right eye disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  The examiner should first identify any and all current right eye disorders, if any. 

b.  Next, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any current right eye disorder(s) was/were incurred during or caused by active service.  The examiner should specifically address the documented December 1966 right eye injury in rendering the opinion.    

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed right eye disorder(s).

2.  When the development requested has been completed, the eye claim should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


